UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7206



VICTOR COLLYN GREENE,

                                            Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF PUBLIC SAFETY AND COR-
RECTIONAL SERVICES; MARYLAND CORRECTIONAL PRE-
RELEASE SYSTEM; EASTERN CORRECTIONAL INSTITU-
TION; WESTERN CORRECTIONAL INSTITUTION; RICH-
ARD LANHAM, Commissioner; SERGEANT TEAGUES;
MILLS, CO II; RON EVERETTE, CMS; RESURRECION,
CMS; M. MALOFF; M. WILSON; EARL BESHEARS,
Warden; DYKES, CO II; SERGEANT PIERSON; GREEN,
CO II; ERATZO, CO II; R. BRADSHAW, CO II;
LINDSEY, CMS; DEAN, CMS; R. HOUKES, Institu-
tional Parole Agent; WARDEN SIZER; LIEUTENANT
JACOBS; TALLEY, CO 2; SHAFFER, CO 2; GILLIAM,
CO 2; MARYLAND PAROLE COMMISSION; UNNAMED
OFFICIALS OF PAROLE COMMISSION & OF DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICE, in
their official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-1843-JFM)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Victor Collyn Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Victor Collyn Greene appeals from the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998) action and

denying his motion for reconsideration.   Greene’s motion was dis-

missed for failure to present a short and plain statement of the

facts and due to his attempt to sue unrelated defendants on unre-

lated claims in one complaint.   Because a dismissal without preju-

dice is generally unappealable, we dismiss the appeal.   See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                                 2